Citation Nr: 1522365	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an increased rating in excess of 30 percent for the left shoulder disability, to include whether the reduction in rating from 40 percent to 30 percent, on the basis of clear and unmistakable error (CUE) on part of a February 2006 rating decision, was proper. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to November 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011, May 2013, and January 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

A May 2011 rating decision proposed a reduction in evaluation for the left shoulder disability.  The reduction was implemented in the September 2011 rating decision.  The reduction stemmed from a claim for increased evaluation and so the appeal includes that issue.

In March 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the electronic claims file.  At the Veteran's hearing, he submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from July 1998 to February 2014.  The Virtual VA paperless claims processing system also contains a VA addendum medical opinion regarding the right shoulder dated in August 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  
The issues of entitlement to an increased rating in excess of 30 percent for the left shoulder disability, to include whether the reduction in rating from 40 percent to 30 percent, on the basis of clear and unmistakable error (CUE) on part of a February 2006 rating decision, was proper; entitlement to service connection for a back disability; and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision denied entitlement to service connection for a back disability based on the determination that there was no treatment in service for a low back injury and no evidence the Veteran's current back disability was related to service.

2.  New evidence received since the July 1998 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, which denied the claim of service connection for a back disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the July 1998 rating decision is new and material, and the claim for entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a back disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a back disability in a final rating decision dated in July 1998.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In July 2010, the Veteran filed a claim to reopen entitlement to service connection for a back disability.  In a May 2011 rating decision, the RO denied to reopen entitlement to service connection for a back disability, finding that the evidence submitted was not new and material.  In September 2011, the Veteran submitted additional evidence prior to the expiration of the appeal period along with a claim for entitlement to service connection for muscle pain.  In a report of general information dated in January 2012, the Veteran specified that his claim for muscle pain was related to his "back pain."  In August 2012, the RO issued a subsequent rating decision confirming and continuing the previous denial of service connection for a back disability.  See 38 C.F.R. § 3.156(b).  The Veteran submitted additional evidence prior to the expiration of the appeal period, and in a May 2013 rating decision, the RO confirmed and continued the previous denial of service connection for a back disability.  See Id.  In June 2013, prior to the expiration of the appeal period, the Veteran submitted a claim for entitlement to service connection for a low back disability, as secondary to his service-connected left shoulder disability.  In January 2014, the RO confirmed and continued the previous denial of service connection for a lumbar spine disability (previously low back injury claimed as muscle pain due to undiagnosed illness).  See Id.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in July 1998, whereby the RO denied service connection for a back disability, the evidence consisted of the Veteran's service treatment records, VA examinations dated in June 1998 and July 1998, and the Veteran's lay statements.  The Veteran's service treatment records were negative for a diagnosis of a chronic back disability.  In the June 1998 examination report, the examiner diagnosed the Veteran with chronic low back pain.  In the July 1998 examination report, the examiner diagnosed the Veteran with low back pain with no radiculopathy and periodic flares.  In July 1998, the RO denied the claim for entitlement to service connection for a back disability based on the determination that there was no evidence of a back disability during the Veteran's military service and the evidence did not show that the Veteran's back disability was related to service.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in July 1998 includes additional VA and private treatment records, VA examinations, and the Veteran's hearing testimony.  In a VA examination dated in January 2014, the VA examiner provided an etiology opinion regarding the Veteran's back disability.  In the Veteran's March 2015 hearing testimony, the Veteran described the injury to his back in service.  The Veteran has also raised a new theory of entitlement in his lay statements, claiming that his back disability may be caused or aggravated by his service-connected left shoulder disability.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in July 1998, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a back disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.







REMAND

Back Disability

The Veteran contends that his back disability, diagnosed as degenerative arthritis of the lumbar spine, is related to his active duty service.  Specifically, he reports a fall in service in 1996, which injured his back.  The Veteran also contends that his back disability may be caused or aggravated by his service-connected left shoulder disability.

In a VA examination dated in January 2014, the examiner noted that the Veteran's service treatment records documented an injury to the left shoulder doing pull-ups; however, there was no record of a fall injuring the back or treatment for a back condition in service.  The examiner found that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected left shoulder condition.  The examiner noted a current diagnosis of arthritis of the lumbar spine.  She noted that there was no evidence of treatment for or diagnosis of a back condition in service.  The examiner explained that arthritis was a condition of wear and tear that develops over the years.  She also found that the Veteran's back disability was not related to the shoulder injury he sustained while performing pull-ups in service which required surgical repair.

The Board finds this opinion to be inadequate because although the examiner found that the Veteran's back disability was not related to the shoulder injury he sustained in service, the examiner did not specifically address whether the Veteran's back disability could have been aggravated by his service-connected left shoulder disability.  In light of the foregoing, the RO should obtain an addendum opinion with adequate rationale addressing the etiology of the Veteran's back disability, to specifically include whether the Veteran's current back disability was caused or aggravated by his service-connected left shoulder disability.




Right Shoulder Disability

The Veteran claims that his right shoulder disability is related to his service-connected left shoulder disability.  In his March 2015 Videoconference hearing testimony, the Veteran reported that he was diagnosed with arthritis and calcium build up in the right shoulder by the Columbia VA Medical Center.  The Veteran also reported that a physician told him that his right shoulder disability resulted from overuse of the right shoulder to compensate for the left shoulder disability.

The Veteran was afforded a VA examination for the left shoulder in November 2012.  On examination, his right shoulder was evaluated as normal.  In an August 2013 addendum opinion, the examiner noted that X-ray imaging of the right shoulder was not provided in the November 2012 VA examination because the examination request was for the left shoulder only.  The examiner noted that the Veteran had normal range of motion of the right shoulder during the November 2012 examination.  The examiner therefore found that there was no clinical or objective evidence of a current right shoulder disability in the Veteran's claims file.

In light of the Veteran's assertions that he has been diagnosed with arthritis of the right shoulder, under the duty to assist, the Veteran should be afforded a VA examination to determine whether he has a currently diagnosed right shoulder disability.  As X-ray imaging was not performed on the right shoulder during the November 2012 VA examination, radiographic images of the right shoulder should be obtained.  Moreover, in light of the Veteran's Videoconference hearing testimony, the examiner should also address the etiology of any currently diagnosed right shoulder disability, to specifically include whether any currently diagnosed right shoulder disability was caused or aggravated by his service-connected left shoulder disability.

Left Shoulder Disability

In July 2010, the Veteran filed a claim for entitlement to an increased rating for his left shoulder disability.  He was afforded a VA examination in August 2010.  As a result of evidence from the August 2010 VA examination, a May 2011 rating decision proposed a reduction in evaluation for the left shoulder disability on the basis of CUE on the part of a February 2006 rating decision.  Specifically, the Veteran reported during his August 2010 VA examination that he was right-hand dominant.  Therefore, the RO found that the February 2006 rating decision incorrectly rated the Veteran's left shoulder disability as the major extremity, as opposed to correctly rating it as the minor extremity.  The reduction was implemented in the September 2011 rating decision.  The Veteran filed a notice of disagreement with the September 2011 rating decision.  Because the reduction stemmed from a claim for increased evaluation, the Board will consider both issues.

The Board observes that the Veteran was last afforded a VA examination for his left shoulder disability in November 2012, and the Veteran testified in his March 2015 Videoconference hearing that his left shoulder disability had worsened since his last examination.  Moreover, the Board notes that the November 2012 VA examiner found no evidence of arthritis in the left shoulder.  However, numerous treatment records and radiographic imaging reports have showed evidence of arthritis in the left shoulder.  In light of the foregoing, the Board finds that under the duty to assist, a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected left shoulder disability.  Furthermore, the Board notes that the Veteran has complained of numbness of his inner left shoulder, and a March 2011 electromyography (EMG) revealed a diagnosis of neuropathy of the left ulnar nerve.  Therefore, the VA examiner should also provide an opinion regarding the etiology of the Veteran's neuropathy of the left ulnar nerve, and indicate whether it is related to the Veteran's service-connected left shoulder disability.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development, obtain an addendum
   opinion from the VA examiner who conducted the 
   January 2014 examination.  If this examiner is no 
   longer available, obtain another opinion from an 
   appropriate examiner to determine the nature and 
   etiology of the Veteran's current back disability, 
   diagnosed as degenerative arthritis of the lumbar 
   spine.  The claims folder, including a copy of this 
   remand, must be made available to and be reviewed 
   by the examiner.  The examiner should be asked to 
   respond to the following inquiries:
   
   	(a) Determine whether it is at least as likely as
       not (at least a 50 percent probability that the 
      Veteran's back disability, diagnosed as 
      degenerative arthritis of the lumbar spine, was 
      initially sustained during his active duty 
      service, or, is etiologically related to an injury 
      or illness sustained by the Veteran during his 
      active duty service.
      
      (b) Determine whether it is it at least as likely 
      as not (at least a 50 percent probability) that 
      the Veteran's back disability, diagnosed as 
      degenerative arthritis, was caused or 
      aggravated by his service-connected left 
      shoulder disability.

   In rendering the requested opinions, the examiner 
   should consider all relevant evidence in the claims 
   file, to include the Veteran's service treatment 
   records, post-service treatment records, and his lay 
assertions.  A complete explanation must be provided for all opinions rendered.  

3.   After the above development, the Veteran should be 
	afforded an appropriate VA examination to determine 
	the nature and etiology of any diagnosed right 
	shoulder disability.  The claims folder, including a 
	copy of this remand, must be made available to the 
	examiner, and the examiner must review the entire 
	claims file in conjunction with the examination.  A 
	complete history should be elicited directly from the 
	Veteran, and any tests and studies deemed necessary, 
	to include X-ray imaging, should be performed.  The 
	examiner is asked to:

		(a) Determine whether the Veteran has a 			currently diagnosed right shoulder disability.

		(b) If the Veteran has a currently diagnosed 
		right shoulder disability, provide an opinion as 
		to whether it is at least as likely as not (50 
		percent or better probability) that any 
		diagnosed right shoulder disability was caused 
		or aggravated by the service-connected left 
		shoulder disability, to include overuse of the 
		right shoulder to compensate for the left 
		shoulder disability.

   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report his symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.

4.   After the above development, the Veteran should be 
	scheduled for an appropriate VA examination to 
	determine the current level of severity of his service-
	connected left shoulder disability.  The claims folder, 
	including a copy of this remand, must be made 
	available to and be reviewed by the examiner.  A 
	complete history should be elicited directly from the 
	Veteran, and any tests and studies deemed necessary 
	by the examiner should be conducted.  All findings 
	should be reported in detail.

	To the extent possible, the examiner should address
    the Veteran's limitation of motion in connection with 
   his left shoulder disability.  The examiner should 
   address whether there is other impairment of the right 
   humerus, including disability tantamount to a loss of 
   the humerus head, nonunion, fibrous union, or 
   recurrent dislocation of the humerus.  If recurrent 
   dislocation is found, the examiner must address 
   whether there are frequent episodes and guarding of 
   all arm movements.
   
   The examiner should also assess the extent and impact 
   of any pain and weakness, specifically addressing 
   whether any pain exhibited during range of motion 
   studies functionally limits the Veteran's ability to 
   perform normal movements.  With regard to range of 
   motion testing, the examiner must report at what point
    (in degrees) pain is elicited, as well as whether there 
   is any other functional loss due to pain, weakened 
   movement, excess fatigability or incoordination, etc.  
   All functional losses affecting the left shoulder must 
   be equated to additional loss of motion (stated in 
   degrees beyond any loss of motion shown clinically).
   
   The examiner must clarify whether ankylosis is 
   present, and if so, whether it is favorable, 
   intermediate, or unfavorable.  If ankylosis is not 
   found, the examiner should opine as to whether range 
   of motion is so diminished as a result of pain that it is 
   the functional equivalent of ankylosis.
   
   The examiner must assess any neurological 
   impairment, to include neuropathy of the left ulnar 
   nerve.  If the examiner finds that the Veteran has 
   neuropathy of the left ulnar nerve, the examiner 
   should opine as to whether it is related to his left 
   shoulder disability.
   
   The medical and lay evidence of record should be 
   taken into account and a rationale must be provided 
   for any opinion expressed, to include reference to 
   pertinent evidence where appropriate.  If any inquiry 
   cannot be addressed, the examiner should provide a
    complete explanation as to why it cannot be 
   addressed.

5.   After the development has been completed to the 
	extent possible, adjudicate the claims, to include 
	consideration of whether service connection is 
	warranted for neuropathy of the left ulnar nerve.  If 
	any benefit sought remains denied, furnish the Veteran 
	and his representative a supplemental statement of the 
	case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


